Despite McDonald’s argument that its cooking process and assembly of the constituent parts of its hamburger, chicken, and fish sandwiches and other food products is a species of manufacturing, the case is governed entirely by our decision in York Steak House Syss. v. Commissioner of Revenue, ante 424 *1009(1984), in which we held that the process by which commercial grade cuts of beef become restaurant-quality steaks was not manufacturing.
Maxwell D.Solet (Thomas E. Fremgen of Illinois, with him) for the taxpayer.
Jamie W. Katz, Assistant Attorney General, for the Commissioner of Revenue.
The decision of the board is affirmed.

So ordered.